ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant’s vigorous contention that no malice is shown by the testimony, mainly on account of lack of time to form such malice, is not thought to be sound, especially in the light of the original opinion herein; nor do we find any testimony showing a *565defense of a trailer home shown herein. Again, we do find that appellant became angry during this trouble and was pretty mad, relatively so, at the time Priddy was shot, as testified to by appellant’s wife.
We think that the conduct of appellant in arming himself and going out of his place of business and shooting the deceased could have been utilized by the jury as evidence of malice if they saw fit to do so.
We think the views expressed in the original opinion correctly disposed of this matter, and the motion for a rehearing is therefore overruled.